     Case 1:20-cv-01048-DAD-SAB Document 10 Filed 08/12/20 Page 1 of 10


 1 JACOB S. KREILKAMP (State Bar No. 248210)
   jacob.kreilkamp@mto.com
 2 WILLIAM D. TEMKO (State Bar No. 98858)
   william.temko@mto.com
 3 SARA A. McDERMOTT (State Bar No. 307564)
   sara.mcdermott@mto.com
 4 OMAR H. NOURELDIN (State Bar No. 301549)
   omar.noureldin@mto.com
 5 ARIEL T. TESHUVA (State Bar No. 324238)
   ariel.teshuva@mto.com
 6 ESTALYN S. MARQUIS (State Bar No. 329780)
   estalyn.marquis@mto.com
 7 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 8 Fiftieth Floor
   Los Angeles, California 90071-3426
 9 Telephone: (213) 683-9100
   Facsimile: (213) 687-3702
10
   KATHLEEN GUNERATNE (State Bar No. 250751)
11 kguneratne@aclunc.org
   AMY GILBERT (State Bar No. 316121)
12 agilbert@aclunc.org
   ACLU FOUNDATION OF NORTHERN CALIFORNIA
13 39 Drumm Street
   San Francisco, CA 94111
14 Telephone: (415) 621-2493

15 Attorneys for Plaintiffs

16                               UNITED STATES DISTRICT COURT

17                               EASTERN DISTRICT OF CALIFORNIA

18
19 Charles Criswell, Levi Johnson, Samuel          Case No. 1:20-cv-01048-DAD-SAB
   Camposeco, Adam Ibarra, and California
20 Attorneys for Criminal Justice,                 NOTICE OF APPLICATION AND EX
                                                   PARTE APPLICATION FOR
21                 Plaintiffs,                     PROVISIONAL CLASS CERTIFICATION
22          vs.                                    Filed concurrently with [Proposed] Order
                                                   Granting Provisional Class Certification
23 Michael Boudreaux in his official capacity as
   Sheriff of Tulare County,                       Judge: Hon. Dale A. Drozd
24                                                 Date:
                  Defendant.                       Time:
25                                                 Crtrm.: 5

26

27

28


                    EX PARTE APPLICATION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 10 Filed 08/12/20 Page 2 of 10


 1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          PLEASE TAKE NOTICE that organizational Plaintiff California Attorneys for Criminal
 3 Justice and Plaintiffs Charles Criswell, Levi Johnson, Adam Ibarra, and Samuel Camposeco,

 4 individually and on behalf of all others similarly situated, apply ex parte for an order provisionally

 5 certifying Plaintiffs’ claims as a class action, appointing Plaintiffs as class representatives, and

 6 appointing class counsel, pursuant to the Federal Rule of Civil Procedure 23.

 7          Plaintiffs propose the following class definition: All people who are now, or in the future

 8 will be, incarcerated in Tulare County Jails. If the Court disagrees with the above-stated definition

 9 for the Proposed Class, Plaintiffs move for the Court to redefine or modify that definition, as such

10 determinations are within the Court’s discretion. Fed. R. Civ. P. 23(d)(1). Plaintiffs also move for

11 the appointment of Plaintiffs Charles Criswell, Levi Johnson, Adam Ibarra, and Samuel

12 Camposeco as representatives of the Proposed Class. Plaintiffs further move for the ACLU

13 Foundation of Northern California and the firm of Munger, Tolles & Olson to be appointed as

14 Class Counsel under the Federal Rule of Civil Procedure 23(g).

15          This ex parte application is based upon this Notice, the Memorandum of Points and

16 Authorities, the Ex Parte Motion for Temporary Restraining Order and OSC re: Preliminary

17 Injunction (“TRO Motion”), the declarations and exhibits filed in support thereof, the other filings

18 in this action, the Proposed Order, which is being lodged in accordance with Local Rule 205, and
19 any and all evidence, argument, or other matters that may be presented at the hearing. On August

20 11, 2020, Sara McDermott, counsel for Plaintiffs, met and conferred with counsel for Defendant

21 by telephone and gave notice of Plaintiffs’ application for provisional class certification. See Ex. 1

22 to TRO Motion (Declaration of Sara A. McDermott (“McDermott Decl.”)) ¶¶ 4, 7. Counsel

23 advised that Plaintiffs would be moving for a Temporary Restraining Order and would be seeking

24 provisional class certification for purposes of the motion. Id.

25 DATED: August 12, 2020                        MUNGER, TOLLES & OLSON LLP

26                                               By:         /s/ Sara A. McDermott
27                                                    Sara McDermott
                                                 Attorneys for Plaintiffs
28

                                                       -2-
                     EX PARTE APPLICATION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 10 Filed 08/12/20 Page 3 of 10


 1                  APPLICATION FOR PROVISIONAL CLASS CERTIFICATION

 2 I.       INTRODUCTION
 3          Plaintiffs have moved for preliminary relief under a temporary restraining order to prevent
 4 immediate avoidable illness and death from COVID-19 among incarcerated people at Tulare

 5 County Jails, which is being caused by Defendant Michael Boudreaux’s failure to take adequate

 6 measures to address the threat of COVID-19. 1 Plaintiffs further challenge Defendant’s attempts to

 7 prevent them from challenging his unconstitutional practices in court. Specifically, Plaintiffs have

 8 asked the Court to issue a narrow temporary restraining order requiring Defendant to (1) develop

 9 CDC-compliant testing policies to effectively identify infected individuals and reduce the spread

10 of COVID-19 in Tulare County Jails; (2) develop CDC-complaint social distancing policies to

11 reduce overcrowding in the Jails; and (3) cease interference with the right of incarcerated people at

12 Tulare County Jails to contact and meet with counsel confidentially and access the courts.

13          In connection with the emergency relief requested, this ex parte application seeks
14 provisional certification of a class of all people who are now, or in the future will be, incarcerated

15 in Tulare County Jails, all of whom are affected by Defendant’s inadequate response to COVID-

16 19 and are in urgent need of protection. Federal courts in the Ninth Circuit “routinely grant

17 provisional class certification for purposes of entering [preliminary] injunctive relief” under Rule

18 23(b)(2), when plaintiffs establish that the four prerequisites in Rule 23(a) are met. Carrillo v.
19 Schneider Logistics, Inc., No. CV 11-8557 CAS, 2012 WL 556309, at *9 (C.D. Cal. Jan. 31, 2012)

20 (citing Baharona-Gomez v. Reno, 167 F.3d 1228, 1233 (9th Cir. 1999)); see also Meyer v.

21 Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1042 (9th Cir. 2012) (holding district court did

22 not abuse its discretion by provisionally certifying class for purpose of entering preliminary

23 injunction); Saravia v. Sessions, 280 F. Supp. 3d 1168, 1202 (N.D. Cal. 2017) (provisionally

24 certifying class of detained immigrant children), aff’d, Saravia for A.H. v. Sessions, 905 F.3d 1137

25

26
     1
    The term “Tulare County Jails” refers to the five detention facilities managed by Defendant: Bob
27
   Wiley Detention Facility (Bob Wiley), Main Jail, Men’s Correctional Facility, Adult Pre-Trial
28 Facility (Pre-Trial Facility), and South County Detention Facility (South County).

                                                      -3-
                     EX PARTE APPLICATION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 10 Filed 08/12/20 Page 4 of 10


 1 (9th Cir. 2018). And numerous courts around the country have certified provisional classes for

 2 purposes of injunctive relief in cases involving challenges to conditions of confinement during the

 3 COVID-19 pandemic. 2 This Court should join them, and provisionally certify the proposed class

 4 defined as all people who are now, or in the future will be, incarcerated in Tulare County Jails

 5 (the “Proposed Class”) for purposes of granting Plaintiffs injunctive relief, because Rule 23’s

 6 requirements are satisfied here.

 7 II.      THE PROPOSED CLASS AND SUBCLASS MEET THE REQUIREMENTS OF
            RULE 23(a).
 8
            A.      Numerosity
 9
            Rule 23(a)(1) requires that the class be “so numerous that joinder of all members is
10
     impracticable.” Fed. R. Civ. P. 23(a)(1). No specific number is needed, but “forty or more
11
     members will generally satisfy the numerosity requirement.” Arroyo v. United States Dep’t of
12
     Homeland Sec., No. SACV 19-815 JGB, 2019 WL 2912848, at *9 (C.D. Cal. June 20, 2019); see
13
     also In re Cooper Cos. Inc. Sec. Litig., 254 F.R.D. 628, 634 (C.D. Cal. 2009). Numerosity is
14
     satisfied when “general knowledge and common sense indicate that [the class] is large.” Inland
15
     Empire-Immigrant Youth Collective v. Nielsen, No. EDCV 17-2048 PSG, 2018 WL 1061408, at
16
     *7 (C.D. Cal. Feb. 26, 2018) (quoting Cervantez v. Celestica Corp., 253 F.R.D. 562, 569 (C.D.
17
     Cal. 2008)). To be impracticable, joinder must be difficult or inconvenient but need not be
18
     impossible. Keegan v. Am. Honda Motor Co., 284 F.R.D. 504, 522 (C.D. Cal. 2012).
19
            The Proposed Class is sufficiently numerous. Plaintiffs seek relief on behalf of all persons
20
     incarcerated at Tulare County Jails. As of August 1, 2020, there were approximately 1,086 people
21
     in Defendant’s custody in Tulare County Jails. Ex. 1 to TRO Motion (McDermott Decl.) ¶ 11, Ex.
22

23
     2
    See, e.g., Torres v. Milusnic, No. CV204450CBMPVCX, 2020 WL 4197285, at *23 (C.D. Cal.
24 July 14, 2020); Gayle v. Meade, No. 20-21553-CIV, 2020 WL 3041326, at *16 (S.D. Fla. June 6,
   2020); Ahlman v. Barnes, No. SACV20835JGBSHKX, 2020 WL 2754938, at 6 (C.D. Cal. May
25 26, 2020); Gomes v. Acting Sec’y, U.S. Dep’t of Homeland Sec., No. 20-CV-453-LM, 2020 WL
   2113642, at *4 (D.N.H. May 4, 2020); Alcantara v. Archambeault, No. 20CV0756 DMS (AHG),
26 2020 WL 2315777, at *7 (S.D. Cal. May 1, 2020); Roman v. Wolf, No. 5:20-cv-768, (TJH) (PHV),
   2020 WL 1952656 (C.D. Cal. Apr. 23, 2020); Fraihat v. U.S. Immigration & Customs
27 Enforcement, No. EDCV191546JGBSHKX, 2020 WL 1932570, at *20 (C.D. Cal. Apr. 20, 2020);
   Zepeda Rivas v. Jennings, No. 20-CV-02731-VC, 2020 WL 2059848, at *1 (N.D. Cal. Apr. 29,
28 2020); Savino v. Souza, No. CV 20-10617-WGY, 2020 WL 1703844, at *6 (D. Mass. Apr. 8,
   2020); Mays v. Dart, No. 20 C 2134, 2020 WL 1987007, at *23 (N.D. Ill. Apr. 27, 2020).
                                                     -4-
                     EX PARTE APPLICATION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 10 Filed 08/12/20 Page 5 of 10


 1 F. Because there are more than 1,000 members in the Proposed Class, and joinder of all claims

 2 would be impracticable, the numerosity requirement is satisfied.

 3          B.      Commonality
 4          Rule 23(a)(2) requires that there be “questions of law or fact common to the class.” Fed. R.

 5 Civ. P. 23(a)(2). This requirement has “been construed permissively . . . .” Ellis v. Costco

 6 Wholesale Corp., 657 F.3d 970, 981 (9th Cir. 2011). Commonality requires plaintiffs to

 7 demonstrate only that their claims “depend upon a common contention . . . [whose] truth or falsity

 8 will resolve an issue that is central to the validity of each one of the claims in one stroke.” Wal-

 9 Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). Commonality can be satisfied by even a

10 single common issue. See e.g., Abdullah v. U.S. Sec. Assocs., Inc., 731 F.3d 952, 957 (9th Cir.

11 2013) (Commonality “does not . . . mean that every question of law or fact must be common to the

12 class; all that Rule 23(a)(2) requires is a single significant question of law or fact.”) (citations and

13 internal quotation marks omitted) (emphasis in original).

14          Commonality is satisfied where a lawsuit challenges “systemic policies and practices that

15 allegedly expose inmates to a substantial risk of harm,” even where there are “individual factual

16 differences among class members.” Parsons v. Ryan, 754 F.3d 657, 681-82 (9th Cir. 2014)

17 (collecting cases); Hernandez v. Lynch, No. EDCV 16-00620-JGB, 2016 WL 7116611, at *17

18 (C.D. Cal. Nov. 10, 2016), aff’d sub nom. Hernandez v. Sessions, 872 F.3d 976 (9th Cir. 2017);
19 see also Inland Empire-Immigrant Youth Collective, No. EDCV 17-2048 PSG, 2018 WL

20 1061408, at *8. “The existence of shared legal issues with divergent factual predicates is

21 sufficient, as is a common core of salient facts coupled with disparate legal remedies within the

22 class.” Arroyo, 2019 WL 2912848, at *9 (quoting Staton v. Boeing Co., 327 F.3d 938, 953 (9th

23 Cir. 2003)).

24          Here, the Proposed Class meets the commonality requirement because all class members

25 are subject to the same practices and lack of policies: (1) Defendant’s refusal to implement

26 appropriate social distancing policies, compliant with CDC guidelines, and insistence instead on

27 continuing to pack incarcerated people into dangerously crowded housing units and common

28 areas, despite available space within the Jails; (2) Defendant’s refusal to institute a testing policy,

                                                       -5-
                      EX PARTE APPLICATION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 10 Filed 08/12/20 Page 6 of 10


 1 compliant with CDC guidelines, that stands any chance of meaningfully identifying sick people

 2 and preventing the spread of COVID-19 within the Jails; and (3) Defendant’s targeted interference

 3 with the right of incarcerated people to communicate confidentially with counsel and access the

 4 courts. COVID-19 does not discriminate—all incarcerated people are at risk. See TRO Motion Ex.

 5 2 (Declaration of Dr. Joe Goldenson (“Goldenson Decl.”)), ¶ 22; Coronavirus Disease 2019

 6 (COVID-2019), Centers for Disease Control (June 25, 2020), (“Everyone is at risk for getting

 7 COVID-19 if they are exposed to the virus.”) 3; see also Armstrong v. Davis, 275 F.3d 849, 868

 8 (9th Cir. 2001) (“[C]ommonality is satisfied where the lawsuit challenges a system‐wide practice

 9 or policy that affects all of the putative class members.”).

10          The claims brought by the named Plaintiffs on behalf of the Proposed Class raise several

11 common questions of fact and law, including but not limited to:

12                 1.      Whether Defendant continues to pack Proposed Class members into a few

13                         crowded housing units, despite available living space elsewhere in the Jails;

14                 2.      Whether Defendant has implemented testing protocols to effectively

15                         identify infected individuals and prevent the spread of COVID-19;

16                 3.      Whether Defendant has interfered with Proposed Class members’ rights to

17                         communicate with counsel confidentially, and access the courts, by

18                         implementing a restrictive visitation policy and permitting TCSO deputies’

19                         practice of intimidating, threatening, and retaliating against Proposed Class

20                         members who speak with counsel;

21                 4.      Whether Defendant’s failure to reduce crowding or provide testing exposes

22                         the Proposed Class to a heightened risk of serious illness and death and

23                         violates the Proposed Class members’ rights in violation of the Eighth and

24                         Fourteenth Amendments;

25

26

27
     3
28     Available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
     increased-risk.html.
                                                     -6-
                     EX PARTE APPLICATION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 10 Filed 08/12/20 Page 7 of 10


 1                  5.      Whether Defendant’s interference with Proposed Class members’ access to

 2                          counsel and the courts violates the First, Sixth, and Fourteenth

 3                          Amendments; and

 4                  6.      Whether Defendant’s use of intimidation, threats, and retaliation in an

 5                          attempt to prevent Proposed Class members from exercising their right to

 6                          access the courts violates the Bane Act.

 7          Members of the Proposed Class are all incarcerated in facilities operated by Defendant, and

 8 these claims focus on two primary issues: (1) whether Defendant has violated the Proposed Class

 9 members’ constitutional rights to humane conditions of confinement in light of his failure to

10 respond appropriately to the immediate and urgent risks presented by COVID-19; and (2) whether

11 Defendant has violated the Proposed Class members’ constitutional rights to access counsel and

12 the courts in light of Defendant’s restrictive legal visitation policy and systematic use of

13 retaliation, threats, and intimidation against incarcerated people who attempt to access counsel.

14 These are common issues amenable to class treatment.

15          C.      Typicality
16          Federal Rule of Civil Procedure 23(a)(3) requires that “the claims . . . of the representative

17 parties [be] typical of the claims . . . of the class.” “[T]he typicality requirement is permissive and

18 requires only that the representative’s claims are reasonably co-extensive with those of absent
19 class members; they need not be substantially identical.” Rodriguez v. Hayes, 591 F.3d 1105, 1124

20 (9th Cir. 2010) (quotation marks and citation omitted).

21          “The test of typicality is “‘whether other members [of the class] have the same or similar

22 injury, whether the action is based on conduct which is not unique to the named plaintiffs, and

23 whether other class members have been injured by the same course of conduct.’” Parsons, 754

24 F.3d at 685 (citation omitted). Typicality is satisfied “when each class member’s claim arises from

25 the same course of events, and each class member makes similar legal arguments to prove the

26 defendant’s liability.” Rodriguez, 591 F.3d at 1124 (quotation and citation omitted).

27          The Proposed Class meets the typicality requirement, because the named Plaintiffs and

28 Proposed Class members are all individuals who are incarcerated at Tulare County Jails, and their

                                                      -7-
                     EX PARTE APPLICATION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 10 Filed 08/12/20 Page 8 of 10


 1 claims all arise from the same failures of Defendant to develop CDC-compliant social distancing

 2 policies that ease overcrowding by using available space and testing protocols to effectively

 3 identify infected individuals and reduce the spread of COVID-19. Compl. ¶¶ 88–130.

 4 Additionally, they are all subject to Defendant’s unconstitutionally restrictive legal visitation

 5 policy. Compl. ¶¶ 131–158. Finally, without this Court’s intervention, all will suffer the same

 6 harm: the significant and avoidable risk of serious illness or death from COVID-19.

 7          D.      Adequacy of Representation
 8          Rule 23(a)(4) requires that the “representative parties will fairly and adequately protect the

 9 interests of the class.” The adequacy inquiry asks: “(1) do the named plaintiffs and their counsel

10 have any conflicts of interest with other class members and (2) will the named plaintiffs and their

11 counsel prosecute the action vigorously on behalf of the class?” Lerwill v. Inflight Motion

12 Pictures, Inc., 582 F.2d 507, 512 (9th Cir. 1978). This requirement “tend[s] to merge with the

13 commonality and typicality criteria of Rule 23(a).” Amchem Prods., Inc. v. Windsor, 521 U.S. 591,

14 626, n.20 (1997) (internal quotation marks and citation omitted).

15          Both requirements are plainly satisfied here. First, there is no conflict between the named

16 Plaintiffs and other members of the Proposed Class. The named Plaintiffs and other class members

17 have the same injury and seek the same relief. Second, the named Plaintiffs have confirmed their

18 willingness to vigorously prosecute this action, and their commitment to ensuring that all people
19 facing the current dangerous conditions in Tulare County Jails benefit from this case. Indeed,

20 named Plaintiff Adam Ibarra has even faced interrogation from Tulare County Jails staff in

21 response to his commitment to pursuing this litigation. Compl. ¶¶141–142. Moreover, the

22 Proposed Class is represented by counsel from the American Civil Liberties Union Foundation of

23 Northern California (“ACLU”) and Munger, Tolles & Olson (“MTO”). Counsel have extensive

24 experience litigating class action lawsuits and other complex cases in federal court, including

25 experience litigating cases on behalf of incarcerated people in general and involving conditions of

26 confinement related to COVID-19 in particular. Ex. 1 to TRO Motion (McDermott Decl.) ¶¶ 18–

27 20; Ex. 5 to TRO Motion (Guneratne Decl.) ¶¶ 2–3. Both MTO and the ACLU will zealously and

28

                                                     -8-
                     EX PARTE APPLICATION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 10 Filed 08/12/20 Page 9 of 10


 1 adequately represent Plaintiffs and the Proposed Class in this action. Ex. 1 to TRO Motion

 2 (McDermott Decl.) ¶ 21.

 3 III.     THE PROPOSED CLASS MEETS THE REQUIREMENTS OF RULE 23(b)(2).
 4          In addition to satisfying the four prerequisites of Rule 23(a), the Proposed Class qualifies

 5 for class treatment under Rule 23(b)(2). Rule 23(b)(2) requires Plaintiffs to establish that “the

 6 party opposing the class has acted or refused to act on grounds that apply generally to the class, so

 7 that final injunctive relief or corresponding declaratory relief is appropriate respecting the class as

 8 a whole.” Fed. R. Civ. P. 23(b)(2). “[Rule] 23(b)(2) was adopted in order to permit the prosecution

 9 of civil rights actions.” Walters v. Reno, 145 F.3d 1032, 1047 (9th Cir. 1998). As a result, “‘it is

10 sufficient’ to meet the requirements of Rule 23(b)(2) that ‘class members complain of a pattern or

11 practice that is generally applicable to the class as a whole.’” Rodriguez, 591 F.3d at 1126

12 (citations omitted) (holding that class of noncitizens detained during immigration proceedings met

13 Rule 23(b)(2) criteria because “all class members’ [sought] the exact same relief as a matter of

14 statutory or, in the alternative, constitutional right”); id. (“The fact that some class members may

15 have suffered no injury or different injuries from the challenged practice does not prevent the class

16 from meeting the requirements of Rule 23(b)(2).”).

17          The Proposed Class meets these requirements for two reasons. First, Defendant’s actions

18 and omissions are generally applicable to the Proposed Class as a whole because his failure to (1)
19 develop an adequate, CDC-compliant social distancing policy to ease overcrowding by using

20 available space, (2) develop CDC-compliant testing protocols to effectively identify infected

21 individuals and prevent the spread of COVID-19, and (3) interfere with Proposed Class members’

22 access to the courts violates the rights of all Proposed Class members and puts them at serious risk

23 of substantial and avoidable illness and suffering. Second, the injunctive relief requested by

24 Plaintiffs is appropriate for the class as a whole. The class requests uniform relief: (1) the

25 development of COVID-19 testing protocols to prevent its spread, and the use of available space

26 to ease overcrowding; and (2) the cessation of Defendant’s restrictive legal visitation policy and

27 intimidating tactics to prevent incarcerated people from accessing counsel and the courts. All class

28

                                                      -9-
                     EX PARTE APPLICATION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 10 Filed 08/12/20 Page 10 of 10


 1 members will benefit from the requested relief: All would receive increased protection from

 2 COVID-19.

 3          Certification under Rule 23(b)(2) is appropriate because the remedies being sought would

 4 afford the same relief to all Proposed Class members. See Parsons, 754 F.3d at 689 (holding

 5 declaratory and injunctive relief proper as to class where “every [member] . . . is allegedly

 6 suffering the same (or at least a similar) injury and that injury can be alleviated for every class

 7 member by uniform changes in . . . policy and practice”); Rodriguez, 591 F.3d at 1126 (certifying

 8 Rule 23(b)(2) class of imprisoned immigrants where class sought uniform procedure for release,

 9 because “relief from a single practice is requested by all class members”).

10 IV.      CONCLUSION
11          For the foregoing reasons, Plaintiffs respectfully request that the Court provisionally

12 certify the Proposed Class.

13 DATED: August 12, 2020                        MUNGER, TOLLES & OLSON LLP

14

15

16                                               By:         /s/ Sara A. McDermott
                                                      Sara McDermott
17                                               Attorneys for Plaintiffs
18
19

20

21

22

23

24

25

26

27

28

                                                       -10-
                     EX PARTE APPLICATION FOR PROVISIONAL CLASS CERTIFICATION
